Exhibit 10.16
 
STAR MARITIME ACQUISITION CORP.
 
December 22, 2006
 
Schwartz & Weiss, P.C.
457 Madison Avenue
New York, New York 10022
 
Gentlemen:
 
This letter will confirm our agreement that effective immediately, the parties
hereto have agreed that the Administrative Services Agreement, dated May 25,
2005 (the “Services Agreement”), by and between the Company and Schwartz &
Weiss, P.C. (“Firm”), shall automatically, without further action by any party,
be terminated in its entirety and will no longer have any force or effect and no
party thereto shall have any further rights, duties, liabilities or obligations
of any nature whatsoever with respect to, in connection with or otherwise
arising under the Services Agreement.
 
Effective immediately, the Firm, on behalf of itself and its successors and
assigns, hereby releases, forever discharges and covenants not to sue the
Company and each of its affiliates and each of their representatives, directors,
officers, attorneys, agents, employees, affiliates, shareholders, controlling
persons, subsidiaries, successors and assigns (individually, a “Company
Releasee” and collectively, the “Company Releasees”) from and with respect to
any and all claims, dues and demands, proceedings, causes of action, orders,
obligations, contracts and agreements, debts and liabilities of any nature
whatsoever, at law or in equity, which the Firm or any of the Firm’s successors
and assigns now has, has ever had or may hereafter have against the respective
Company Releasees with respect to, in connection with or arising out of the
Services Agreement.
 
Effective immediately, the Company, on behalf of itself and its successors and
assigns, hereby releases, forever discharges and covenants not to sue the Firm
and each of its affiliates and each of their respective representatives,
directors, officers, attorneys, agents, employees, affiliates, shareholders,
controlling persons, subsidiaries, successors and assigns (individually, a “Firm
Releasee” and collectively, “Firm Releasees”) from and with respect to any and
all claims, dues and demands, proceedings, causes of action, orders,
obligations, contracts and agreements, debts and liabilities of any nature
whatsoever, at law or in equity, which the Company or any of the Company’s
successors and assigns now has, has ever had or may hereafter have against the
respective Firm Releasees with respect to, in connection with or arising out of
the Services Agreement.
 
This letter agreement shall be governed by and construed in accordance with the
domestic laws of the State of New York, without giving effect to any choice of
law or conflict provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of New York to be applied. In furtherance of the foregoing, the internal law of
the State of New York shall control the interpretation and construction of this
Agreement, even if under such jurisdiction’s choice of law or conflict of law
analysis, the substantive law of some other jurisdiction would ordinarily apply.

 
Very truly yours,
 
STAR MARITIME ACQUISITION CORP.

 
By: /s/ Prokopios Akis Tsirigakis            
                        Name: Prokopios (Akis) Tsirigakis
                        Title: Chief Executive Officer and President
 
Agreed to and Accepted by:
 
SCHWARTZ & WEISS, P.C.
 
By: /s/ Allan Schwartz    
Name: Allan Schwartz
Title:
 
 